Citation Nr: 9934325	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1996, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, for additional development.  The case 
is now before the Board for final appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has level II hearing in his left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA examinations have been provided, and the 
veteran has been offered the opportunity to testify in person 
and submit private medical and lay evidence.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second or hertz.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels, from level I for essentially normal 
hearing to level XI for profound deafness.  In situations 
where service connection is in effect for only one ear, and 
the appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where the hearing in the service-
connected ear is at level X or XI. 38 U.S.C.A. § 1160 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110. 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87 (1999).  See 64 Fed. Reg. 
25202- 25210 (1999).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions. 
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz. Neither hearing loss pattern 
is evident in the current case; as such, the Board finds that 
its action on the veteran's claim at this time will not 
result in any prejudice to him even though the agency of 
original jurisdiction (here the RO) had not yet had an 
opportunity to apply these regulatory changes to the 
veteran's claim.  See generally Bernard v. Brown, 4 Vet. App. 
384 (1994).  In fact, the Board notes that in the present 
case, the assigned levels and evaluation for the veteran's 
left ear hearing loss would be exactly the same for the 
veteran under the old or the new criteria.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for left ear high frequency 
hearing loss by an April 1979 rating decision.  The assigned 
evaluation was noncompensable, effective November 1978.  The 
noncompensable evaluation has remained in effect.  

The rating decision on appeal, dated in March 1993, denied a 
compensable evaluation for left ear hearing loss.  During the 
pendency of the appeal, an October 1996 decision by the 
Compensation and Pension service of the Veterans Benefits 
Administration (VBA) denied the veteran an extra-scheduler 
evaluation under 38 C.F.R. § 3.321(b)(1).

In various pieces of correspondence to VA, as well during an 
August 1993 RO personal hearing and an August 1995 hearing 
before a travel section of the Board, chaired by the 
undersigned Board member, the veteran has asserted that his 
left ear hearing loss warrants a compensable evaluation.  
Central to his assertions have been his statements that he 
can no longer work as a Deputy Sheriff due to his left ear 
hearing loss.  

Specifically, in correspondence received in June 1996, the 
veteran noted that he had applied for disability retirement 
in May 1996, due to his left ear hearing loss and loss of 
vision in the right eye.  A June 1997 statement from the 
veteran's employer provides that the veteran was not capable 
of performing his job due to his medical problems.  The 
employer noted that the veteran had stated in February 1996 
that he was considering retirement due to hearing and sight 
problems, and that as a result of these problems the veteran 
had sought a disability retirement in May 1996.  A November 
1996 memorandum from the Kitsap County LEOOF I Disability 
Board provided that the veteran had been placed on disability 
leave/retirement as of November 1996.  The memorandum does 
not identify the actual disability or disabilities.  In 
correspondence received from the veteran in February 1997, he 
noted that he retired on disability for hearing loss and loss 
of sight in the right eye.  

The claims file contains various VA and private treatment 
records and examination reports, dated during the appeal 
period, that provide objective evidence of left ear hearing 
loss.  Turning to examination reports that are pertinent for 
rating purposes, the claims file contains the report of a 
February 1993 VA audiometric left ear examination.  The pure 
tone air conduction threshold levels, in decibels, for the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz in the veteran's service-connected left ear, were 15 
decibels, 25 decibels, 55 decibels, and 70 decibels, 
respectively, with a left ear pure tone average of 41 
decibels, and speech recognition ability score of 96 percent.  
This represents level I hearing under 38 C.F.R. § 4.85, table 
VI.  

The veteran underwent an April 1996 VA audiometric left ear 
examination.  The pure tone air conduction threshold levels, 
in decibels, for the frequencies 1,000 Hertz, 2,000 Hertz, 
3,000 Hertz, and 4,000 Hertz in the veteran's service-
connected left ear, were 15 decibels, 35 decibels, 60 
decibels, and 90 decibels, respectively, for a pure tone 
average of 50 decibels, with speech recognition ability of 88 
percent.  This represents level II hearing under 38 C.F.R. 
§ 4.85, table VI.  

The veteran underwent an August 1998 VA audiometric left ear 
examination.  The pure tone air conduction threshold levels, 
in decibels, for the frequencies 1,000 Hertz, 2,000 Hertz, 
3,000 Hertz, and 4,000 Hertz in the veteran's service-
connected left ear, were 25 decibels, 40 decibels, 70 
decibels, and 100 decibels, respectively, for a pure tone 
average of 58 decibels, with speech recognition ability of 94 
percent.  This represents level II hearing under 38 C.F.R. 
§ 4.85, table VI.  

The veteran underwent a March 1999 private audiometric left 
ear examination.  The corresponding report indicates left ear 
hearing loss, but does not provide findings pertinent to VA 
rating criteria.  

At the time of the veteran's most recent VA audiometric 
examination, in August 1999, the pure tone air conduction 
threshold levels, in decibels, for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's service-connected left ear, were 25 decibels, 45 
decibels, 70 decibels, and 95 decibels, respectively, for a 
pure tone average of 59 decibels, with speech recognition 
ability of 94 percent. This represents level II hearing under 
38 C.F.R. § 4.85, table VI.  

In the case at hand, the most recent audiometric findings, 
which show the most severe left ear hearing loss, are 
consistent with level II hearing in the veteran's service-
connected left ear.  Inasmuch as service connection is 
currently in effect only for defective hearing in the left 
ear, hearing in the nonservice-connected (right) ear is 
considered to be normal for rating purposes.  38 C.F.R. §§ 
3.383, 4.14 (1999). The mechanical application of the rating 
schedule to these findings warrants a noncompensable 
disability evaluation.  Code 6100.  Thus, under the scheduler 
criteria, a compensable evaluation for defective hearing of 
the left ear is not indicated. Accordingly, it must be 
concluded that the evidence as a whole does not warrant a 
disability evaluation in excess of the noncompensable 
evaluation for left ear hearing loss currently assigned.

Finally, the Board acknowledges the veteran's testimony that 
his service-connected left ear hearing loss renders him 
"unemployable," and notes that entitlement to additional 
compensation under 38 C.F.R. § 3.321(b)(1) has been denied by 
the VBA and later rating decisions.  

In exceptional cases where scheduler evaluations are found to 
be inadequate, consideration of "an extra-scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  Id. "The governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his left 
ear hearing loss.  Despite the veteran's assertions as to the 
uniqueness of his situation, the VA Rating Schedule provides 
a specific rating code for unilateral hearing loss and 
evaluation by analogy is not required in this case.  

Turning to the specific facts of the case, the veteran has 
not shown that his service-connected left ear hearing loss 
has required frequent periods of hospitalization.  The Board 
recognizes the veteran's assertions that he had to retire 
from his position of Deputy Sheriff due to his service-
connected left ear hearing loss.  However, the Board points 
out that the veteran himself has referred to right eye vision 
loss as a partial cause of his disability retirement.  
Similarly, when describing the veteran's disability 
retirement, the veteran's employer also referred to the 
veteran having more than one medical problem, specifically 
vision problems as well as hearing problems.  Finally, the 
veteran has presented no evidence that his service-connected 
left ear hearing loss, by itself, results in marked 
interference with any employment, other than law enforcement.  
In summary, the veteran has failed to submit evidence that 
his service-connected left ear disability has a substantial 
impact upon his occupational abilities in general that is not 
otherwise accounted for by application of the rating 
schedule.

In light of the above, an increased evaluation for left ear 
hearing loss is denied.


ORDER

An increased evaluation for left ear hearing loss is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

